Name: Commission Implementing Regulation (EU) 2015/2244 of 3 December 2015 amending Implementing Regulation (EU) No 543/2011 as regards the trigger levels for additional duties on certain fruit and vegetables
 Type: Implementing Regulation
 Subject Matter: plant product;  trade;  EU finance;  agricultural policy;  trade policy
 Date Published: nan

 4.12.2015 EN Official Journal of the European Union L 318/23 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2244 of 3 December 2015 amending Implementing Regulation (EU) No 543/2011 as regards the trigger levels for additional duties on certain fruit and vegetables THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 183(b) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 543/2011 (2) provides for the surveillance of the imports of the products listed in Annex XVIII thereto. That surveillance is to be carried out in accordance with the rules laid down in Article 308d of Commission Regulation (EEC) No 2454/93 (3). (2) For the purposes of Article 5(4) of the Agreement on Agriculture (4) concluded during the Uruguay Round of multilateral trade negotiations and in the light of the latest data available for 2012, 2013 and 2014, the trigger levels for additional duties on certain fruit and vegetables should be amended with effect from 1 November 2015. (3) Implementing Regulation (EU) No 543/2011 should therefore be amended accordingly. For reasons of readability, Annex XVIII to that Regulation should be replaced in its entirety. (4) Given the need to ensure that this measure applies as soon as possible after the updated data have been made available, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Annex XVIII to Implementing Regulation (EU) No 543/2011 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (OJ L 157, 15.6.2011, p. 1). (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (4) OJ L 336, 23.12.1994, p. 22. ANNEX ANNEX XVIII ADDITIONAL IMPORT DUTIES: TITLE IV, CHAPTER I, SECTION 2 Without prejudice to the rules governing the interpretation of the Combined Nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they stand at the time of the adoption of this Regulation. Order number CN code Description Period of application Trigger level (tonnes) 78.0015 0702 00 00 Tomatoes From 1 October 2015 to 31 May 2016 451 045 78.0020 From 1 June 2016 to 30 September 2016 29 768 78.0065 0707 00 05 Cucumbers From 1 May 2016 to 31 October 2016 16 093 78.0075 From 1 November 2015 to 30 April 2016 13 271 78.0085 0709 91 00 Artichokes From 1 November 2015 to 30 June 2016 16 157 78.0100 0709 93 10 Courgettes From 1 January 2015 to 31 December 2015 From 1 January 2016 to 31 December 2016 263 359 258 846 78.0110 0805 10 20 Oranges From 1 December 2015 to 31 May 2016 713 508 78.0120 0805 20 10 Clementines From 1 November 2015 to end of February 2016 267 618 78.0130 0805 20 30 0805 20 50 0805 20 70 0805 20 90 Mandarins (including tangerines and satsumas); wilkings and similar citrus hybrids From 1 November 2015 to end of February 2016 105 541 78.0155 0805 50 10 Lemons From 1 June 2015 to 31 December 2015 From 1 June 2016 to 31 December 2016 302 950 293 087 78.0160 From 1 January 2016 to 31 May 2016 65 269 78.0170 0806 10 10 Table grapes From 21 July 2015 to 20 November 2015 68 450 78.0175 0808 10 80 Apples From 1 January 2016 to 31 August 2016 667 666 78.0180 From 1 September 2015 to 31 December 2015 From 1 September 2016 to 31 December 2016 464 902 54 155 78.0220 0808 30 90 Pears From 1 January 2016 to 30 April 2016 170 513 78.0235 From 1 July 2015 to 31 December 2015 From 1 July 2016 to 31 December 2016 235 468 118 018 78.0250 0809 10 00 Apricots From 1 June 2016 to 31 July 2016 5 422 78.0265 0809 29 00 Cherries, other than sour From 21 May 2016 to 10 August 2016 29 831 78.0270 0809 30 Peaches, including nectarines From 11 June 2016 to 30 September 2016 4 701 78.0280 0809 40 05 Plums From 11 June 2016 to 30 September 2016 17 825